Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s RCE filed on March 5, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 5, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 5, 2021 was filed after the mailing date of the Notice of Allowance on December 15, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
(Claim 1) --A surgical stapling instrument, comprising: 
a shaft; 
an articulation joint; and 
an end effector assembly articulatable relative to said shaft by way of said articulation joint, said end effector assembly comprising: 
a first jaw; 
a second jaw, wherein at least one of said first jaw and said second jaw is movable relative to the other of said first jaw and said second jaw; 
a staple cartridge comprising a plurality of staples, wherein each said staple of the plurality of staples comprises an unfired configuration and a fired configuration; 

a firing system, comprising: 
a sled movable within said staple cartridge and configured to deploy said staples from said staple cartridge as said sled moves from a proximal position of said staple cartridge to a distal position of said staple cartridge, wherein deployment of said staples occurs during a staple firing stroke, wherein said staple firing stroke is complete when each said staple of the plurality of staples is in said fired configuration; and 
a cutting member configured to deploy to cut tissue clamped with said instrument during a cutting firing stroke, wherein said cutting firing stroke occurs only after said staple firing stroke is complete.--
(Claim 9) -- A surgical stapling instrument, comprising: 
a shaft; 
an articulation joint; and 
an end effector assembly articulatable relative to said shaft by way of said articulation joint, said end effector assembly comprising: 
a first jaw; 
a second jaw, wherein at least one of said first jaw and said second jaw is movable relative to the other of said first jaw and said second jaw; 
of the plurality of staples comprises an unfired configuration and a fired configuration; 
an anvil configured to deform said staples into said fired configuration when said staples are deployed from said staple cartridge; 
a closure drive configured to move said first jaw and said second jaw relative to each other; and 
a firing drive comprising a firing member movable within said staple cartridge and configured to deploy said staples from said staple cartridge as said firing member moves from a proximal position of said staple cartridge to a distal position of staple cartridge, wherein said firing member comprises a cutting member configured to deploy to cut tissue after each said staple of the plurality of staples is in said fired configuration.--
	(Claim 16) -- A surgical stapling instrument, comprising: 
a shaft; 
an articulation joint; and 
an end effector assembly articulatable relative to said shaft by way of said articulation joint, said end effector assembly comprising: 
a first jaw; 
a second jaw, wherein at least one of said first jaw and said second jaw is movable relative to the other of said first jaw and said second jaw; 
of the plurality of staples comprises an unfired configuration and a fired configuration; 
an anvil configured to deform said staples into said fired configuration when said staples are deployed from said staple cartridge; 
a closure frame configured to move said movable jaw; 
a sled movable within said staple cartridge and configured to deploy said staples from said staple cartridge during a first firing stage; and 
a cutting member configured to deploy to cut tissue during a second firing stage, wherein said second firing stage can only occur after the first firing stage is complete.--

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
a staple firing stroke is complete when each said staple of the plurality of staples is in said fired configuration 
a cutting member configured to deploy to cut tissue clamped with said instrument during a cutting firing stroke, wherein said cutting firing stroke occurs only after said staple firing stroke is complete
a firing member comprises a cutting member configured to deploy to cut tissue after each said staple of the plurality of staples is in said fired configuration
a cutting member configured to deploy to cut tissue during a second firing stage, wherein said second firing stage can only occur after the first firing stage is complete
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




March 8, 2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731